--------------------------------------------------------------------------------


SCHEDULE
to the
ISDA Master Agreement


dated as of August 22, 2006


between


THE ROYAL BANK OF SCOTLAND PLC,
a company incorporated under the laws of Scotland
(“Party A”)


and


FORD CREDIT AUTO OWNER TRUST 2006-B,
a Delaware statutory trust
(“Party B”)




Part 1.
Termination Provisions.

 

 
(a)
“Specified Entity” means in relation to Party A for the purpose of:

 

 
Section 5(a)(v),
Not applicable.

 
Section 5(a)(vi),
Not applicable.

 
Section 5(a)(vii),
Not applicable.

 
Section 5(b)(iv),
Not applicable.



in relation to Party B for the purpose of:



 
Section 5(a)(v),
Not applicable.

 
Section 5(a)(vi),
Not applicable.

 
Section 5(a)(vii),
Not applicable.

 
Section 5(b)(iv),
Not applicable.




 
(b)
“Specified Transaction” will have the meaning specified in Section 14 of this
Agreement unless another meaning is specified here: No change from Section 14.

 

 
(c)
The “Breach of Agreement” provisions of Section 5(a)(ii), the
“Misrepresentation” provisions of Section 5(a)(iv) and the “Default under
Specified Transaction” provisions of Section 5(a)(v) will not apply to Party B.

 

 
(d)
The “Credit Support Default” provisions of Section 5(a)(iii) will not apply to
Party A and will not apply to Party B.

 

 
(e)
The “Cross Default” provisions of Section 5(a)(vi) will not apply to Party A and
will not apply to Party B.

 

 
(f)
For purposes of Section 6(b), only Party B may designate an Early Termination
Date in respect of a “Tax Event” or“Tax Event Upon Merger” of Sections 5(b)(ii)
and 5(b)(iii), respectively.


19

--------------------------------------------------------------------------------


 

 
(g)
The “Credit Event Upon Merger” provisions of Section 5(b)(iv) will not apply to
Party A or to Party B.

 

 
(h)
The “Automatic Early Termination” provisions of Section 6(a) will not apply to
Party A or to Party B.

 

 
(i)
Payments on Early Termination. For the purpose of Section 6(e):

 

 
(i)
Market Quotation will apply unless Party A is the Defaulting Party or the
Affected Party and Party B has contracted to enter into a replacement
Transaction on or prior to the Early Termination Date, in which event Loss will
apply.

 

 
(ii)
The Second Method will apply.

 

 
(iii)
Notwithstanding anything to the contrary set forth in the Agreement, if (1)
Party B designates an Early Termination Date pursuant to Part 5(m) or 5(o) in
respect of which any Transaction is a Terminated Transaction and (2) Party B
enters into a replacement transaction with a third party on or before such Early
Termination Date, then (x) the amount, if any, payable by Party B to Party A in
respect of such Early Termination Date and such Transaction will not exceed the
amount received by Party B from such third party in consideration of entering
into such replacement transaction and (y) the amount, if any, payable by Party A
to Party B in respect of such Early Termination Date and such Transaction will
not be less than the amount payable by Party B to such third party in
consideration of entering into such replacement transaction.

 

 
(j)
“Termination Currency” means United States Dollars.

 

 
(k)
Additional Termination Event will apply. Each of the following will constitute
an Additional Termination Event pursuant to Section 5(b)(v):

 

 
(i)
Any acceleration of the Notes pursuant to Section 5.2(a) of the Indenture
(provided such acceleration has not been rescinded pursuant to Section 5.2(b) of
the Indenture) and liquidation of the Indenture Trust Estate with Party B as the
sole Affected Party;

 

 
(ii)
Any amendment or supplement to the Indenture or to the Sale and Servicing
Agreement that would materially adversely affect any of Party A’s rights or
obligations under this Agreement or any Transaction that is made without the
consent of Party A, which consent will not be unreasonably withheld; provided
that Party A’s consent will be deemed to have been given if Party A does not
object in writing within 10 Business Days of receipt of a written request for
such consent, with Party B as the sole Affected Party;

 

 
(iii)
Failure of Party A to comply with the requirements of Part 5(m), with Party A as
the sole Affected Party; and

 

 
(iv)
Failure of Party A to comply with the requirements of Part 5(o), with Party A as
the sole Affected Party.


20

--------------------------------------------------------------------------------


 
Part 2.
Tax Representations.

 

 
(a)
Payer Tax Representations. For the purpose of Section 3(e), each of Party A and
Party B makes the following representation:

 
It is not re-quired by any applicable law, as modified by the practice of any
relevant governmental revenue authority, of any Relevant Jurisdiction to make
any deduction or withholding for or on account of any Tax from any payment
(other than interest under Section 2(e), 6(d)(ii) or 6(e)) to be made by it to
the other party under this Agreement. In making this representation, it may rely
on (i) the accuracy of any representation made by the other party pursuant to
Section 3(f), (ii) the satisfaction of the agreement contained in Section
4(a)(i) or 4(a)(iii) and the accuracy and effectiveness of any document provided
by the other party pursuant to Section 4(a)(i) or 4(a)(iii), and (iii) the
satisfaction of the agreement of the other party contained in Section 4(d),
provided that it will not be a breach of this representation where reliance is
placed on clause (ii) above and the other party does not deliver a form or
document under Section 4(a)(iii) by reason of material prejudice to its legal or
commercial position.
 

 
(b)
Payee Tax Representations. For the purpose of Section 3(f):

 

 
(i)
Party A makes the following representations: It is a tax resident of the United
Kingdom.

 

 
(ii)
Party B makes the following representations: It is a United States Person for
U.S. federal income tax purposes and either (a) is a financial institution
(within the meaning of Treasury Regulations section 1.1441-1(c)(5)) or (b) is
not acting as an agent for a person that is not a United States Person for U.S.
federal income tax purposes, including IRS Form W-9, Form 8ECI or Form W-8BEN,
as applicable.

 
Part 3.
Agreement to Deliver Documents.

 

 
(a)
For purposes of Section 4(a)(i) and (ii), each party agrees to deliver the
following documents, as applicable:

 
Party required to deliver document
 
Form/Document/Certificate
 
Date by which to be delivered
         
Party A and Party B
 
Any form or document that may be required or reasonably requested in order to
allow the other party to make a payment under this Agreement without any
deduction or withholding for or on account of any Tax or with such deduction or
withholding at a reduced rate.
 
On the date of this Agreement, and promptly upon the earlier of (i) reasonable
demand by the other party and (ii) learning that the form or document is
required.




 
(b)
Other documents to be delivered are:


21

--------------------------------------------------------------------------------


 
Party required to deliver document
 
Form/Document/Certificate
 
Date by which to be delivered
 
Covered by Section 3(d) Representation
             
Party A
 
 
Annual audited financial statements prepared in accordance with generally
accepted accounting principles in the country in which the party is organized.
 
Promptly upon Party B’s request.
 
Yes
             
Party A and Party B
 
Certificate or other documents evidencing the authority of the party entering
into this Agreement or a Confirmation, as the case may be, including copies of
any board resolutions and appropriate certificates of incumbency as to the
officers execut-ng such documents.
 
 
At or promptly following the execution of this Agreement.
 
Yes
             
Party A and Party B
 
Opinions of counsel in form and substance acceptable to the other party.
 
At or promptly following the execution of this Agreement.
 
 
No
             
Party A
 
Financial data relating to Party A, as required pursuant to Part 5(o) of this
Schedule.
 
As required pursuant to Part 5(o) of this Schedule.
 
 
Yes
             
Party A
 
A certificate of an authorized person of Party A certifying that the information
provided by Party A to Party B for use in the Prospectus is true and accurate in
all material respects.
 
Upon execution of this Agreement
 
 
Yes



Part 4.
Miscellaneous

 

 
(a)
Addresses for Notices:

 
(1) TO PARTY A:


For the purpose of Section 12(a), notices will be delivered to the following
address:


Address:
c/o RBS Financial Markets, Level 4, 135 Bishopsgate, London, EC2M 3UR
Attention:
Swaps Administration
Telephone:
020 7085 5000
Fax:
020 7085 5050



Any notice delivered for purposes of Sections 5, 6 and 7 will be delivered to
the following address:

22

--------------------------------------------------------------------------------





Address:
c/o RBS Financial Markets
 
Level 7, 135 Bishopsgate
 
London EC2M 3UR
Attention:
Head of Legal, Financial Markets
Telephone:
44 207 085 5000
Facsimile:
44 207 085 8411



With a copy to:


Address:
600 Steamboat Road
 
Greenwich, CT 06830
Attention:
Legal Department - Derivatives Documentation
Phone No.:
203-618-2531/32
Facsimile No.:
203-618-2533/34




 
(2)
TO PARTY B:



For the purpose of Section 12(a), notices will be delivered to the address or
facsimile number specified in the Confirmation of such Transaction. Any notice
delivered for purposes of Sections 5, 6 and 7 will be delivered to the following
address:


U.S. Bank Trust National Association,
as Owner Trustee for
Ford Credit Auto Owner Trust 2006-B
300 Delaware Avenue, Ninth Floor
Wilmington, Delaware 19801
Attn: Corporate Trust Administration
Telephone: (302) 552-3200
Fax: (302) 552-3129


with copies to:
 
The Bank of New York,
as Indenture Trustee for
Ford Credit Auto Owner Trust 2006-B
101 Barclay Street
Floor 8 West
New York, New York 10286
Attn: Structured Finance Services -
Asset Backed Securities, Ford 2006-B
Telephone: (212) 815-4389
Fax: (212) 815-2493


and


Ford Motor Credit Company
One American Road, Suite 2411
Dearborn, Michigan 48126
Attention: Corporate Secretary
Telephone: (313) 323-1200
Fax: (313) 248-7613

23

--------------------------------------------------------------------------------


 
and


Ford Motor Credit Company
c/o Ford Motor Company WHQ
One American Road, Suite 801-C1
Dearborn, Michigan 48126
Attention: Securitization Operations Supervisor
Telephone: (313) 594-3495
Fax: (313) 390-4133



 
(b)
Process Agent. For the purpose of Section 13(c):

 
Party A appoints as its Process Agent: Not applicable.


Party B appoints as its Process Agent: Not applicable.



 
(c)
Offices. The provisions of Section 10(a) will apply.

 

 
(d)
Multibranch Party. For the purpose of Section 10:

 

 
(i)
Party A is not a Multibranch Party.

 

 
(ii)
Party B is not a Multibranch Party.

 

 
(e)
Calculation Agent. The Calculation Agent is Party B.

 

 
(f)
Credit Support Document.

 
Party A: Not Applicable.


Party B: Not Applicable.



 
(g)
Credit Support Provider.

 
Party A: Not Applicable.


Party B: Not Applicable.



 
(h)
Governing Law. This Agreement will be governed by and construed in accordance
with the laws of the State of New York.

 

 
(i)
Netting of Payments. Subparagraph (ii) of Section 2(c) will apply to all
Transactions under this Agreement.

 

 
(j)
“Affiliate” will have the meaning specified in Section 14.

 

 
(k)
Waiver of Jury Trial. Each party waives, to the fullest extent permitted by
applicable law, its right to have a jury trial in respect to any proceedings
related to this Agreement. Each party certifies that no representative, agent or
attorney of the other party has represented, expressly or otherwise, that such
other party would not, in the event of such a suit, action or proceeding, seek
to enforce the foregoing waiver.


24

--------------------------------------------------------------------------------


 
Part 5.
Other Provisions.

 

 
(a)
Non-Reliance. In connection with the negotiation of, the entering into, and the
execution of this Master Agreement, any Credit Support Document to which it is a
party, each Transaction and any other documentation relating to this Master
Agreement to which it is a party or that is required by this Master Agreement to
deliver, each of Party A and Party B represents and agrees that:

 

 
(i)
it is not relying (for the purposes of making any investment decision or
otherwise) upon any advice, counsel or representations (whether written or oral)
of the other party to this Master Agreement, such Credit Support Document, each
Transaction or such other documentation other than the representations expressly
set forth in this Master Agreement, such Credit Support Document and in any
Confirmation;

 

 
(ii)
it has consulted with its own legal, regulatory, tax, business, investment,
financial and accounting advisors to the extent it has deemed necessary, and it
has made its own investment, hedging and trading decisions (including decisions
regarding the suitability of any Transaction pursuant to this Master Agreement)
based upon its own judgment and upon any advice from such advisors as it has
deemed necessary and not upon any view expressed by the other party to this
Master Agreement, such Credit Support Document, each Transaction or such other
documentation;

 

 
(iii)
it has a full understanding of all the terms, conditions and risks (economic and
otherwise) of the Master Agreement, such Credit Support Document, each
Transaction and such other documentation and is capable of assuming and willing
to, and will, assume (financially and otherwise) those risks;

 

 
(iv)
it is an “eligible contract participant” as defined in Section 1a(12) of the
Commodity Exchange Act (7 U.S.C. 1a), as amended by the Commodity Futures
Modernization Act of 2000;

 

 
(v)
it is entering into this Master Agreement, such Credit Support Document, each
Transaction and such other documentation for the purposes of managing its
borrowings or investments, hedging its underlying assets or liabilities or in
connection with a line of business;

 

 
(vi)
it is entering into this Master Agreement, such Credit Support Document, each
Transaction and such other documentation as principal, and not as agent or in
any other capacity, fiduciary or otherwise; and

 

 
(vii)
the other party to this Master Agreement, such Credit Support Document, each
Transaction and such other documentation (a) is not acting as a fiduciary or
financial, investment or commodity trading advisor for it, (b) has not given to
it (directly or indirectly through any other person) any assurance, guaranty or
representation whatsoever as to the merits (either legal, regulatory, tax,
financial, accounting or otherwise) of this Master Agreement, such Credit
Support Document, each Transaction or such other documentation, and (c) has not
committed to unwind the Transactions.


25

--------------------------------------------------------------------------------


 

 
(b)
Tax Provisions.

 
The definition of Tax Event, Section 5 (b)(ii), is hereby modified by adding the
following provision at the end thereof:


“provided, however, that for purposes of clarification, the parties acknowledge
that the introduction or proposal of legislation will not, in and of itself,
give rise to a presumption that a Tax Event has occurred.”



 
(c)
Deduction or Withholding for Tax. Party B will not be required to pay to Party A
any amount relating to Indemnifiable Taxes pursuant to Section 2(d)(i)(4).
However, if in the absence of this paragraph, Party B would otherwise be
required to pay such amounts, Party A will have the right, but not the
obligation, to transfer its rights and obligations under this Agreement to
another of its Offices or Affiliates or third party such that no Indemnifiable
Tax would be imposed, subject to the notice and con-sent provisions set forth in
Section 6(b)(ii).

 

 
(d)
No Petition. Party A covenants and agrees that prior to the date that is one
year and one day after the payment in full of (i) all of the Notes and any other
securities issued by Party B and (ii) any other securities issued by a trust as
to which Ford Credit Auto Receivables Two LLC is a depositor (or, if later, the
expiration of all applicable preference periods under the United States
Bankruptcy Code or other applicable law), it will not institute against, or join
with any other Person in instituting against, Party B or Ford Credit Auto
Receivables Two LLC any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings or other proceedings under United States federal or
state bankruptcy or similar law in connection with any obligations under this
Agreement. The provisions of this paragraph will survive the termination of this
Agreement.

 

 
(e)
Limited Recourse; Subordination.

 

 
(i)
Notwithstanding anything to the contrary contained in this Agreement, the
obligations of Party B under this Agreement and any Transaction hereunder are
solely the obligations of Party B and will be payable solely to the extent of
funds received by and available to Party B in accordance with the priority of
payment provisions under the Indenture and on the Payment Dates specified
therein. Party A acknowledges that Party B has pledged its assets constituting
the Indenture Trust Estate to the Indenture Trustee. Upon exhaustion of the
assets of Party B and the proceeds thereof in accordance with the Indenture and
the Sale and Servicing Agreement, Party A will not be entitled to take any
further steps against Party B to recover any sums due but unpaid under this
Agreement, all claims in respect of which will be extinguished. No recourse may
be taken for the payment of any amount owing in respect of any obligation of, or
claim against, Party B arising out of or based upon this Agreement or any
Transaction against any holder of a beneficial interest, employee, officer or
Affiliate of Party B and, except as specifically provided in this Agreement, no
recourse may be taken for the payment of any amount owing in respect of any
obligation of, or claim against, Party B based on or arising out of this
Agreement against the Administrator (as defined in the Administration
Agreement), Ford Credit Auto Receivables Two LLC or any stockholder, holder of a
beneficial interest, employee, officer, director, incorporator or Affiliate of
such person; provided, however, that the foregoing will not relieve any such
person or entity from any liability they might otherwise have as a result of
their gross negligence or willful misconduct.


26

--------------------------------------------------------------------------------


 

 
(ii)
The parties intend that Part 5(e)(i) of this Schedule constitute an enforceable
subordination agreement under Section 510(a) of the Bankruptcy Code and will
survive the termination of this Agreement.

 

 
(f)
Party B Pledge. Notwithstanding Section 7 to the contrary, Party A acknowledges
that Party B will pledge its rights under this Agreement to the Indenture
Trustee for the benefit of the Noteholders pursuant to the Indenture and agrees
to such pledge. The Indenture Trustee will not be deemed to be a party to this
Agreement, provided, however, the Indenture Trustee, acting on behalf of the
holders of the Notes, will have the right to enforce this Agreement against
Party A. Party A will be entitled to rely on any notice or communication from
the Indenture Trustee to that effect. Party A acknowledges that Party B will
pledge substantially all its assets to the Indenture Trustee for the benefit of
the Noteholders and Party A and that all payments hereunder, including payments
on early termination, will be made in accordance with the priority of payment
provisions of the Indenture and the Sale and Servicing Agreement and on the
Payment Dates specified therein.

 

 
(g)
Severability. If any term, provision, covenant, or condition of this Agreement,
or the application thereof to any party or circumstance, will be held to be
invalid or unenforceable (in whole or in part) for any reason, the remaining
terms, provisions, covenants, and conditions hereof will continue in full force
and effect as if this Agreement had been executed with the invalid or
unenforceable portion eliminated, so long as this Agreement as so modified
continues to express, without material change, the original intentions of the
parties as to the subject matter of this Agreement and the deletion of such
portion of this Agreement will not substantially impair the respective benefits
or expectations of the parties to this Agreement.

 

 
(h)
Recording of Conversations. Each party (i) consents to the recording of the
telephone conversations of the trading and marketing personnel of the parties in
connection with this Agreement and any potential or actual Transaction and (ii)
agrees to obtain any necessary consent of, and to give notice of such recording
to, its personnel.

 

 
(i)
Consent by Party A to Amendments to Certain Documents. Before any amendment,
modification or supplement is made to the Indenture or the Purchase Agreement or
the Sale and Servicing Agreement that (i) would materially adversely affect any
of Party A’s rights or obligations under this Agreement or any Transaction or
(ii) modify the obligations or impair the ability of Party B to fully perform
any of Party B’s obligations under this Agreement or any Transaction in such a
way that would materially adversely affect any of Party A’s rights or
obligations under this Agreement or any Transaction, Party B will provide Party
A with a copy of the proposed amendment, modification or supplement and will
obtain the consent of Party A prior to its adoption, which consent will not be
unreasonably withheld, provided that Party A’s consent will be deemed to have
been given if Party A does not object in writing within 10 Business Days of
receipt of a written request for such consent.

 

 
(j)
Set-off. Notwithstanding any provision of this Agreement or any other existing
or future agreements, each of Party A and Party B irrevocably waives as to
itself any and all contractual rights it may have to set off, net, recoup or
otherwise withhold or suspend or condition its payment or performance of any
obligation to the other party hereto arising outside of this Agreement (which
Agreement includes the Master Agreement to which this Schedule is attached, this
Schedule and the Confirmations hereto). This Part 5(j) will not affect the
rights and obligations of the Parties pursuant to Section 2(c) (Netting).


27

--------------------------------------------------------------------------------


 

 
(k)
Limitation of Liability of Owner Trustee. Notwithstanding anything contained in
this Agreement to the contrary, this instrument (and any Confirmation pursuant
to this instrument) has been or will be signed on behalf of Party B by U.S. Bank
Trust National Association not in its individual capacity but solely in its
capacity as Owner Trustee of Party B and in no event will U.S. Bank Trust
National Association in its individual capacity or any beneficial owner of Party
B have any liability for the representations, warranties, covenants, agreements
or other obligations of Party B under this Agreement or under any such
Confirmation, as to all of which recourse will be had solely to the assets of
Party B. For all purposes of this Agreement and any Confirmation, in the
performance of any duties or obligations of Party B hereunder, the Owner Trustee
will be subject to, and entitled to the benefits of, the terms and provisions of
the Trust Agreement; provided, however, that the foregoing will not relieve the
Owner Trustee from any liability it might otherwise have under the Trust
Agreement as a result of its gross negligence or willful misconduct.

 

 
(l)
Definitions. Unless otherwise specified in a Confirmation, this Agreement and
the relevant Transaction between the parties are subject to the 2000 ISDA
Definitions (the “Definitions”), as published by the International Swaps and
Derivatives Association, Inc., and will be governed in all relevant respects by
the provisions set forth in the Definitions, without regard to any amendment to
the Definitions subsequent to the date hereof. The provisions of the Definitions
are incorpo-rated by reference in and will be deemed a part of this Agreement,
except that references in the Definitions to a “Swap Transaction” will be deemed
references to a “Transaction” for purposes of this Agreement. In the event of
any inconsistency between the provisions of this Agreement and the Definitions,
this Agreement will prevail. In the event of any inconsistency between the
provision of any Confirmation and this Agreement or the Definitions, such
Confirmation will prevail for the purpose of the relevant Transaction. 

 
Additional Defined Terms. Capitalized terms used but not defined in this
Agreement (including this Schedule) or any Confirmation are defined in the Sale
and Servicing Agreement dated as of August 1, 2006 (including Appendix A to such
Sale and Servicing Agreement), as amended, supplemented or otherwise modified,
among Party B, Ford Motor Credit Company as Servicer and Ford Credit Auto
Receivables Two LLC as Depositor.



 
(m)
Counterparty Rating Withdrawal or Reduction. In the event that (w) Party A’s
long- or short term unsecured and unsubordinated debt rating (or bank deposit
rating) is withdrawn or reduced below “A” or “A-1” by S&P (or if it has no short
term unsecured debt rating by S&P, a long term unsecured debt rating of "A+")
(x) either (i) Party A’s long term unsecured and unsubordinated debt rating is
withdrawn or reduced below “Aa3” by Moody’s and Party A does not have a
short-term unsecured and unsubordinated debt rating of “P-1” or above or (ii)
Party A’s long or short-term unsecured and unsubordinated debt rating is
withdrawn or reduced below “A1” or “P-1” by Moody’s, or (y) Party A’s long term
unsecured and unsubordinated debt rating is withdrawn or reduced below “A” by
Fitch (such rating thresholds in clauses (w), (x), and (y), “Approved Rating
Thresholds”), within 30 days of such rating withdrawal or downgrade (unless each
such Rating Agency has reconfirmed the rating of each Class of Notes which was
in effect immediately prior to such withdrawal or downgrade), Party A will (i)
assign each Transaction to another counterparty with the Approved Rating
Thresholds and approved by Party B (which approval will not be unreasonably
withheld) on terms identical to this Schedule and the related Confirmation, (ii)
obtain a guaranty, or a contingent agreement of, another person with Approved
Rating Thresholds to honor Party A’s obligations under this Agreement, provided
that such other person is approved by Party B (which approval will not be
unreasonably withheld), (iii) post mark-to-market collateral, pursuant to a
collateral support agreement acceptable to Party B, which will be sufficient to
restore any downgrade or withdrawal in the ratings of each Class of Notes issued
by Party B attributable to Party A's failure to comply with the Approved Rating
Thresholds, or (iv) establish any other arrangement satisfactory to Party B and
to the applicable Rating Agency, in each case, sufficient to satisfy the Rating
Agency Confirmation. However, Party A will be required to take the action
described in clause (i), (ii) or (iv) above, in any event, if Party A fails to
have either (A) a short-term unsecured debt rating of at least “A-3” by S&P or,
if Party A does not have a short-term rating by S&P, a long-term unsecured debt
rating of at least “BBB-” by S&P or (B) a long-term unsecured debt rating of at
least “BBB-” by Fitch. All costs and expenses in connection with effecting any
arrangements pursuant to clauses (i), (ii), (iii) or (iv) will be for the
account of Party A. 


28

--------------------------------------------------------------------------------


 

 
(n)
Approval of Amendments or Assignment. No amendments to this Agreement will be
effected, nor may the rights and obligations of Party A be transferred or
assigned, without the prior written confirmation of each Rating Agency that such
amendment, transfer or assignment will not cause such Rating Agency to reduce or
withdraw its then current rating on any of the Notes.

 

 
(o)
Regulation AB Financial Disclosure. 

 
Party A acknowledges that for so long as there are reporting obligations with
respect to any Transaction under this Agreement under Regulation AB, the
Depositor is required under Regulation AB to disclose certain information set
forth in Regulation AB regarding Party A or its group of affiliated entities, if
applicable, depending on the aggregate “significance percentage” of this
Agreement and any other derivative contracts between Party A or its group of
affiliated entities, if applicable, and Party B, as calculated from time to time
in accordance with Item 1115 of Regulation AB.
 
If the Depositor determines, reasonably and in good faith, that the significance
percentage of this Agreement has increased to 9%, then on any Business Day after
the date of such determination the Depositor may request from Party A the same
information set forth in Item 1115(b) of Regulation AB that would have been
required if the significance percentage had in fact increased to 10% (such
request, a “Swap Financial Disclosure Request” and such requested information,
subject to the last sentence of this paragraph, the “Swap Financial
Disclosure”). Party A and Party B further agree that the Swap Financial
Disclosure provided to meet the Swap Financial Disclosure Request will be the
information set forth in Item 1115(b)(1) or Item 1115(b)(2) of Regulation AB, as
applicable.
 
Upon the occurrence of a Swap Financial Disclosure Request, Party A, at its own
expense, shall within 30 days after receipt of such Swap Financial Disclosure
Request (or within 10 days after Party A being informed of the significance
percentage reaching 10% after such Swap Financial Disclosure Request): (i)
provide the Depositor with the Swap Financial Disclosure, (ii) subject to Rating
Agency Confirmation and approval by Party B (which approval will not be
unreasonably withheld), secure another entity to replace Party A as party to
this Agreement on terms substantially similar to this Agreement which entity is
able and will provide the Swap Financial Disclosure for such entity within the
time period specified above or (iii) subject to Rating Agency Confirmation and
approval by Party B (which approval will not be unreasonably withheld), obtain a
guaranty of Party A’s obligations under this Agreement from an affiliate of
Party A that is able to provide the Swap Financial Disclosure for such
affiliate, such that disclosure provided in respect of the affiliate will
satisfy any disclosure requirements applicable to Party A, and cause such
affiliate to provide Swap Financial Disclosure within the time period specified
above. If permitted by Regulation AB, any required Swap Financial Disclosure may
be provided by incorporation by reference from reports filed pursuant to the
Exchange Act. For purposes of clause (ii) above, Party B agrees that National
Westminster Bank plc (“Nat West”) is an acceptable replacement party for Party
A, subject to Rating Agency Confirmation and Nat West being able to provide the
Swap Financial Disclosure within the time period specified above.
 
29

--------------------------------------------------------------------------------


 

 
(p)
Agency Role of Greenwich Capital Markets, Inc. In connection with this
Agreement, Greenwich Capital Markets, Inc. has acted as agent of Party A.
Greenwich Capital Markets, Inc. has not guaranteed and is not otherwise
responsible for the obligations of Party A under this Agreement.

 
* * *

30

--------------------------------------------------------------------------------


 
EXECUTED:


 
FORD CREDIT AUTO OWNER TRUST 2006-B
THE ROYAL BANK OF SCOTLAND PLC
       
By:  
U.S. BANK TRUST
By: 
GREENWICH CAPITAL MARKETS, INC.,
 
NATIONAL ASSOCIATION,
 
as its Agent
 
not in its individual capacity
     
but solely as Owner Trustee
   





By:
/s/ Sterling C. Correia
 
By:
/s/ David E. Wagner
Name:  
Sterling C. Correia
 
Name:  
David E. Wagner
Title:
Authorized Person
 
Title:
Managing Director
          Date: August 25, 2006    Date: August 25, 2006



 

 
[Signature Page for Swap Schedule]
 
 
31


--------------------------------------------------------------------------------